CRICHTON, J.,
additionally concurs and assigns reasons.
Li agree with the decision to deny readmission in this matter. I write separately to stress that disbarred attorneys seeking readmission to- the Louisiana Bar must comply with the Rules of Professional Conduct. Rule 6.6(e) prohibits an attorney from employing a disbarred attorney in any capacity in connection with the practice of law. It follows, a disbarred attorney is prohibited from accepting employment in connection with the practice of law. Further, Rule 8.4(a) prohibits an attorney from violating or attempting to violate the Rules of Professional Conduct. Thus, by accepting employment as a paralegal, petitioner violated the Rules of Professional Conduct, which in turn precluded him from proving by clear and convincing evidence that he satisfied the readmission requirements of La. S.Ct. Rule XIX, § 24(E).